Citation Nr: 1012573	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  04-16 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date, prior to September 10, 
2005, for the grant service connection for diabetes 
mellitus, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel






INTRODUCTION

The Veteran had active duty service from September 1976 
until August 1994.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  This claim was previously 
before the Board in October 2008 and was remanded for 
additional development, which has since been accomplished, 
mainly the RO's adjudication of the Veteran's clear and 
unmistakable error claim in regards to an earlier effective 
date claim.  

The Board notes that a September 2009 rating decision denied 
an earlier effective date for service connection for 
diabetes mellitus, type II, with erectile dysfunction, based 
on no clear and unmistakable error (CUE).  A September 2009 
notice letter informed the Veteran of the need to inform VA 
if he disagreed with that decision.  As of this decision, no 
notice of disagreement has been associated with that CUE 
claim.  As such, that claim is not currently before the 
Board.


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for 
diabetes mellitus was denied in an October 1995 rating 
decision; the decision was not appealed, and it is final.

2.  In June 2000, the RO rendered a rating decision denying 
the Veteran's application to reopen his claim of service 
connection for diabetes mellitus; the decision was not 
appealed, and it is final.

3. The Veteran's most recent application to reopen his claim 
of service connection for diabetes mellitus was not received 
until September 10, 2001.  



CONCLUSION OF LAW
1.  The June 2000 rating decision constituted a final denial 
of service connection for diabetes mellitus.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103.

2.  The criteria for an effective date prior to September 
10, 2001 for the grant of service connection for diabetes 
mellitus have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.156, 3.400(q) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist
 
The Veteran's earlier effective date claim arises from his 
disagreement with the effective dates of service connection 
following a grant of service connection for diabetes 
mellitus.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.   
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007). 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A (a); 38 C.F.R. § 3.159(c), (d).  
The Veteran's available relevant service and medical records 
have been obtained, as discussed below.   There is no 
indication of any additional, relevant records that the RO 
failed to obtain.  Further, the dispositive factual matters 
in this case pertain to documents that have been on file for 
many years.  There is no indication that there exists 
additional evidence that has not been associated with the 
claims file.  As the current issue turns on a technical 
matter of law and a specific set of facts as they existed in 
the past, there is no need to obtain a VA compensation 
examination or medical opinion under the circumstances of 
this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Thus, VA's duties to notify and assist have been satisfied 
and the Board turns to an evaluation of the Veteran's claim 
on the merits.   

Merits of the Claim

The Veteran essentially contends that he was originally 
denied service connection for diabetes mellitus in October 
1995 and that an earlier effective date, following his 
separation from service, is warranted, as indicated in his 
June 2002 notice of disagreement.

Generally, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, 
or a claim for increased compensation, dependency and 
indemnity compensation, or pension, shall be fixed in 
accordance with  the facts found, but shall not be earlier 
than the date of  the receipt of an application.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Furthermore, the 
effective date based on the submission of new and material 
evidence received after a final disallowance is the date of 
receipt of a new claim or date entitlement arose, whichever 
is later.  38 C.F.R.  § 3.400(q)(1)(ii).

The Veteran's September 1994 application for VA benefits 
claimed entitlement to service connection for high glucose 
or diabetes.  An October 1995 rating decision denied service 
connection for hyperglycemia, also claimed as diabetes and 
high glucose.  A June 1998 rating decision also denied 
reopening a claim for service connection for diabetes 
mellitus, as did an April 2000 letter.  The Veteran's claim 
was denied again in June 2000 and February 2002 rating 
decisions.  The June 2000 rating decision constituted a 
final denial of service connection for diabetes mellitus.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103.

The next reference to diabetes mellitus made by the Veteran, 
following the final June 2000 rating decision, was in a VA 
21-4138, received on September 10, 2001, in which he 
discussed "opening" for service connection for diabetes."  
The RO initially denied the Veteran's claim to reopen in a 
February 2002 rating decision.  However, the Veteran 
initiated and appeal, and during the course of the appeal 
but before the appeal was transferred to the Board, the RO 
rendered a September 2004 rating decision granting service 
connection for diabetes mellitus and assigning an effective 
date of September 10, 2001.  The Veteran perfected an appeal 
to this latter decision, asserting, in pertinent part, that 
he was entitled in an earlier effective date.  The Board 
remanded that issue in October 2008.  On remand, the RO 
continued the denial of an earlier effective date pursuant 
to a September 2009 Supplemental Statement of the Case.

Upon review of the evidence of record in conjunction with 
the applicable laws and regulation, the assignment of 
September 10, 2001 as the effective date for the grant of 
service connection for diabetes mellitus is correct.  The 
September 10, 2001 claim application represented the first 
claim for service connection for diabetes mellitus following 
the final, June 2000 rating decision that denied reopening a 
claim for service connection for diabetes mellitus.  

Since the claim for service connection for diabetes mellitus 
allowed by the RO was a reopened claim, the effective date 
is based on the submission of new and material evidence 
received after a final disallowance, and is thus the date of 
the new claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q)(1) (ii).  It is settled law that the effective date 
for the grant of service connection following a final 
decision is the date of the reopened claim.  See Sears v. 
Principi, 16 Vet.  App. 244, 248 (2002) ("the Court thus 
holds that the effective date statute, 38 U.S.C.A. § 5110 
(a), is clear on its face with respect to granting an 
effective date for the award of VA periodic monthly benefits 
no earlier than the date that the claim for reopening was 
filed.")  

Therefore, since the September 10, 2001 claim represents the 
earliest reference to diabetes mellitus following the final 
June 2000 rating decision, the effective date was correctly 
established as September 10, 2001.  There is simply no 
evidence on file that can be construed as an informal or 
formal claim, or a request to reopen a claim prior to 
September 10, 2001.  As such, the Veteran's claim for an 
effective date prior to September 10, 2001 for his diabetes 
is not established.

In sum, the statement received on September 10, 2001 from 
the Veteran represents the earliest reference to a claim for 
service connection for diabetes mellitus following the final 
June 2000 rating decision that previously denied reopening 
that claim.  There is simply no evidence on file that can be 
construed as an informal or formal claim, or a request to 
reopen a claim prior to September 10, 2001 for service 
connection for diabetes mellitus prior to that date.  As 
such, the Veteran's claim for an effective date prior to 
September 10, 2001 for service connection for diabetes 
mellitus is denied.  


ORDER

An effective date prior to September 10, 2001 for the grant 
of service connection for diabetes mellitus is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


